DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	This communication is in response to the RCE of 5/16/2022. All changes made to the claims have been entered. Accordingly, Claims 9, 11-16, 18-20, 26-28, 30-33 are currently pending in the application. 

Claim Objections
Claim 9, 16, 28 is objected to because of the following informalities: 
Claim 9 recites the limitation “N = 0 otherwise X is a radio resource control (RRC) configured value”. Examiner believes this to be a typo and grammatically unclear, in which a comma or “wherein” should be added. Similar rationale is applied to claims 16, and 28 reciting similar subject matter. 

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 18, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "resetting the timer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "resetting the timer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Examiner’s Note
	Examiner believes the subject matter of claims 9, 11-16, 18-20, 26-28, and 30-33 are not adequately disclosed in provisional 62/619,381 filed 1/19/2018 and provisional 62/619,249 filed 1/19/2018. As such Examiner considers the priority date of 1/17/2019. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9, 12, 13, 14, 15, 16, 19, 20, 26, 27, 28, 31, 32, 33  is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2020/0275484), in view of Liu (US 2019/0149270), in further view of Lou et al. (US 2020/0374933).
Regarding claim 9, 16, 28, Xu discloses an apparatus of a user equipment (UE) to operate in a License Assisted Access (LAA) network (LAA employ uplink LBT at the UE, [0316] and [0344]) comprising;
	radio frequency (RF) circuitry configured to communicate with the LAA network; and one or more baseband processors communicatively coupled to the RF circuitry (the wireless device comprise one communication interface, at least one processor, and at least one set of program code instructions stored in non-transitory memory, [0212] and figure 3) and configured to perform operations comprising;
	performing a Category 4 (Cat-4) Listen Before Talk (LBT) uplink (UL) transmission in the LAA network (Category 4 (e.g., LBT with random back-off with a contention window of variable size) be implemented…The size of contention window may be specified by the minimum and maximum value of N…N is used in the LBT procedure to determine the duration of time that the channel is sensed to be idle before the transmitting entity transmits on the channel and N or more subframes/slots/mini-slots/TTIs have elapsed, [0314]-[0315] and [0438]-[0441] and [0429] and [0445]); and 
	when neither an UL grant nor an autonomous UL (AUL) downlink feedback indicator (DFI) is received after N subframes have elapsed since a first subframe of the Cat-4 LBT uplink transmission, increasing a value of a contention window size (CWS) of all priority classes at the UE to a next higher value, wherein N=max (X, corresponding UL burst length + 1) if X greater than 0 and N= 0 otherwise (In an example, if there exist one or more previous transmissions…from the start subframe(s)/slot(s)/mini-slot(s)/TTI(s) of the previous transmission(s) of which, N or more subframes/slots/mini-slots/TTIs have elapsed and neither UL grant nor AUL-DFI was received, where N=max(Contention Window Size adjustment timer X, Ti burst length+1) if X > 0 and N=0 otherwise, for each transmission CWp is adjusted as following: increase CWp for every priority class to the next higher allowed value and an LBT CAT4 procedure may  be performed over a longer period of time including counter operation periods and/or timer windows, [0437]-[0441] and [0454] and [0198] and [0445]); and
	redrawing a counter value (if CWp changes during an ongoing channel access procedure, the UE may draw a counter Ninit and applies it to the ongoing channel access procedure, [0445] and [0315] and [0454]).

	Xu however does not clearly disclose when the UL grant is received and a NDI bit is not toggled, updating the CWS. Xu however discloses if the NDI value for at least one HARQ process associated with HARQ_ID_ref is toggled…set CWp=CWmin,p. Otherwise, CWp may be increased for every priority class ([0436]-[0441]). In a similar field of endeavor, Liu discloses when the UL grant is received and a new data indicator (NDI) bit for an active hybrid automatic repeat request (HARQ) processes of a hybrid automatic repeat request identity (HARQ ID) reference (HARQ_ID_ref) is not toggled, updating the CWS (the non-toggled NDI (New Data Indicator) of a HARQ process ID in the uplink grant message may be used to increase the uplink contention window size for all priority classes to the next higher level and the uplink grant message include an indication of an updated contention window size, [0013]-[0014] and [0054] and [0040] and [0065]-[0067]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of updating/increasing the CWS for all priority classes when the NDI bit is not toggled as disclosed by Liu into the method comprising adjusting a contention window size based upon the NDI value for at least one HARQ process in which if CWp changes, the UE may draw a counter value as disclosed by Xu in order to improve the system and clearly indicate when CWp maybe increased with respects to “Otherwise, CWp may be increased”. 

	Xu and Liu fail to disclose X is a radio resource control (RRC) configured value where X is equal to 0 or 5 subframes if the absence of other technologies on a same carrier cannot be guaranteed or X is equal to 0 or 10 subframes if the absence of other technologies on the same carrier can be guaranteed. However in a similar field of endeavor, Lou discloses of the similar concept of adjusting CWS based upon whether N or more subframes have elapsed and neither UL grant nor AUL Downlink Feedback Information is received (e.g., where N=max (X, corresponding UL burst length+1) if X > 0 and N=0 if X otherwise)([0110]). Lou further discloses X is a radio resource control (RRC) configured value where X is equal to 0 or 5 subframes if the absence of other technologies on a same carrier cannot be guaranteed or X is equal to 0 or 10 subframes if the absence of other technologies on the same carrier can be guaranteed (X may be a RRC configured value, where X may be equal to 0 or 5 subframes if the absence of other technologies on the same carrier cannot be guaranteed, or X may be equal to 0 or 10 subframes if the absence of other technologies on the same carrier can be guaranteed, [0110]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having X be a RRC configured value  equaling various values based upon other technologies as disclosed by Lou into the method of adjusting a contention window size as disclosed by Xu and Liu in order to improve the system and flexibly configure/indicate parameters, such as the values for a parameter of X. 

Regarding claim 12, 19, 31, Xu fails to clearly disclose receiving the UL grant or the AUL DFI after increasing the value of the CWS size for all priority classes to a next higher value, wherein the CWS is maintained. Xu however discloses the UE may maintain CWp ([0435]). In a similar field of endeavor, Liu discloses receiving the UL grant or the AUL DFI after increasing the value of the CWS size for all priority classes to a next higher value, wherein the CWS is maintained at a current value (all CW sizes remain unchanged if HARQ process P is not included in the current UL grant message and when the CW sizes for specific priority classes are already on the maximum, both the eNB and the UE may keep the CW sizes unchanged, [0067] and [0065] and [0043] and [0004]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of maintaining the contention window size based upon the current UL grant message comprising HARQ information as disclosed by Liu into the method comprising maintaining a contention window value CWp as disclosed by Xu in  order to improve the system and provide flexible means of adjusting or maintaining the contention window size based upon different case scenarios with respects to UL grants.

Regarding claim 13, 20, 32, Xu discloses the operation further comprising: 
	initiating LBT before expiration of a timer (LBT be implemented for transmission in an LAA cell and N is used in the LBT procedure to determine the duration of time that the channel is sensed to be idle before the transmitting entity transmit on the channel, [0311] and [0315] and [0454] and [0438]); and 
	updating the CWS and redrawing a counter value (if CWp changes during an ongoing channel access procedure, the UE may draw a counter Ninit and applies it to the congoing channel access procedure, [0445] and [0315]) when: no UL grant or AUL DFI are received upon expiration of the timer, or an AUL DFT is received and indicates negative acknowledgment (NACK) for the active HARQ processes of the HARQ ID_ref wherein a transport block (TB) is not disabled (neither UL grant nor AUL-DFI was received…for each transmission CWp is adjusted as following: increase CWp for every priority class to the next higher allowed value and an LBT CAT4 procedure may  be performed over a longer period of time including counter operation periods and/or timer windows, [0438]-[0441] and [0454]). 

Regarding claim 14, 26, 33, Xu discloses the operation further comprising: increasing the CWS to a next higher value for a subsequent AUL transmission when no UL grant or AUL DFI is received after a previous LBT UL transmission (In an example, if there exist one or more previous transmissions…from the start subframe(s)/slot(s)/mini-slot(s)/TTI(s) of the previous transmission(s) of which, N or more subframes/slots/mini-slots/TTIs have elapsed and neither UL grant nor AUL-DFI was received, where N=max(Contention Window Size adjustment timer X, Ti burst length+1)…for each transmission CWp is adjusted as following: increase CWp for every priority class to the next higher allowed value and an LBT CAT4 procedure may  be performed over a longer period of time including counter operation periods and/or timer windows, [0437]-[0441] and [0454]).

Regarding claim 15, 27, Xu discloses the operation further comprising: 
	redrawing a random counter value when the CWS is reset during an LBT UL transmission (if CWp changes during an ongoing channel access procedure, the UE may draw a counter Ninit and applies it to the congoing channel access procedure, [0445] and [0315]); 


	Xu fails to clearly disclose when an UL grant or an autonomous UL (AUL) downlink feedback indicator (DFI) is received, maintaining the CWS at a same value. Xu however discloses the UE may maintain CWp ([0435]). In a similar field of endeavor, Liu discloses when an UL grant or an autonomous UL (AUL) downlink feedback indicator (DFI) is received, maintaining the CWS at a same value (all CW sizes remain unchanged if HARQ process P is not included in the current UL grant message and when the CW sizes for specific priority classes are already on the maximum, both the eNB and the UE may keep the CW sizes unchanged, [0067] and [0065] and [0043] and [0004]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of maintaining the contention window size based upon the current UL grant message comprising HARQ information as disclosed by Liu into the method comprising maintaining a contention window value CWp as disclosed by Xu in  order to improve the system and provide flexible means of adjusting or maintaining the contention window size based upon different case scenarios with respects to UL grants.

5.	Claim 11, 18, 30, is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Liu, in view of Lou, in further view of Pao et al. (US 2020/0100295).

Regarding claim 11, 30, Xu, Liu, and Lou fail to disclose resetting the timer to an initial value upon expiration of a timer. In a similar field of endeavor, Pao discloses resetting the timer to an initial value upon expiration of the timer (the UE may start a timer TA in response to transmitting (or intending to transmit) a RAP…The UE may reset the timer TA in response to expiration of the timer TA, [0157]-[0158]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of resetting a timer upon expiration of the timer  as disclosed by Pao into the method comprising counter operation periods and/or timer windows for LBT CAT4 wherein when N subframes have elapsed, CWp is adjusted as  disclosed by Xu, Liu, and Lou in  order to improve the system and provide the proper means of implementing timer windows with respects to channel access procedures and CWS.

Regarding claim 18, Xu discloses maintaining a value of the CWS until expiration of the timer (the UE may maintain CWp and if the UE transmits transmission using first type channel access procedures before N subframes/slots/mini-slots/TTIs have elapsed from the start of previous UL transmission burst…the CWp is unchanged, [0435] and [0439]-[0441] and [0454] and [0198] and [0445]).

	Xu, Liu, and Lou however fail to disclose resetting the timer to an initial value upon expiration of the timer. In a similar field of endeavor, Pao discloses resetting the timer to an initial value upon expiration of the timer (the UE may start a timer TA in response to transmitting (or intending to transmit) a RAP…The UE may reset the timer TA in response to expiration of the timer TA, [0157]-[0158]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of resetting a timer upon expiration of the timer as disclosed by Pao into the method comprising counter operation periods and/or timer windows for LBT CAT4 wherein when N subframes have elapsed, CWp is adjusted as disclosed by Xu, Liu, and Lou in order to improve the system and provide the proper means of implementing timer windows with respects to channel access procedures and CWS.


Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 9, 11-16, 18-20, 26-28, 30-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
8.	Kim et al. (US 2020/0404648) disclosing the UE may update a CWS based on a new data indicator (NDI) value…if the NDI value is not toggled, the UE may increase the CWSs corresponding to all priority classes ([0208]).

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H NGO/Examiner, Art Unit 2473